Citation Nr: 1705490	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO).  The Board remanded this case in March 2015. 

In November 2010, the Veteran testified at a hearing before a local Decision Review Officer (DRO) and a transcript of the proceeding is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to request any outpatient psychiatric treatment records for the Veteran during his period of active service, as instructed in the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its March 2015 remand, the Board instructed the AOJ to contact the National Personnel Records Center, and request that it conduct a search for any in-patient and outpatient clinic records related to the Veteran's psychiatric condition, including separately filed hospital and treatment records.  The AOJ submitted a request to the National Personnel Records Center in May 2015, via the Personnel Information Exchange System for any service medical and dental records, and service personnel records, using request code O50.  However, as noted by the Board in its remand, psychiatric treatment records may be stored separately from other service treatment records.  Thus, the general request for the Veteran's service medical records did not satisfy the Board's directive to specifically request any separately held psychiatric treatment records.  In this regard, for electronic claims files (as is the case here), a request for outpatient psychiatric treatment records via the Personnel Information Exchange System must be made using request code C01-V.  See VBA Manual M21-1, III.iii.2.D.3.a.  

The Board recognizes that the Veteran did not respond to a December 2015 letter requesting that he identify any military hospitals where he received inpatient psychiatric treatment during service.  However, it is not apparent that such information is necessary to request outpatient psychiatric treatment records from the National Personnel Records Center.  In fact, the Veteran denied inpatient psychiatric treatment during service in his November 2010 DRO hearing testimony.  If the National Personnel Records Center indicates that the exact facility where the Veteran received outpatient psychiatric treatment must be specified, then the Veteran should be requested to identify the facility where he received the outpatient treatment. 

A supplemental medical opinion should also be obtained as to whether the Veteran has a current diagnosis of posttraumatic stress disorder under the criteria set forth in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  In the March 2016 VA medical opinion, the examiner stated that the Veteran did not have a diagnosis of posttraumatic stress disorder under the DSM-V criteria.  However, the DSM-IV rather than the DSM-V criteria apply in this case.  See 79 Fed. Reg. 45093-92 (Aug. 4, 2014) (the DSM-V criteria do not apply to appeals certified to the Board or pending before the Board prior to August 4, 2014).  Moreover, the examiner did not explain why the criteria for a PTSD diagnosis were not satisfied.  It is noted that a March 2009 private treatment record reflects a diagnosis of posttraumatic stress disorder during the pendency of this claim.

Finally, the Board notes that a copy of the Veteran's September 2011 notice of disagreement regarding the June 2011 rating decision that denied PTSD is not in the claims file.  The AOJ should take this opportunity to associate the notice of disagreement with the file, as it may contain information pertinent to the claim. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any VA treatment records dated since May 2015.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Submit a request to the National Personnel Records Center for any outpatient military psychiatric treatment records that may be held separately from the other service treatment records, using the appropriate request code, to include C01-V.  See VBA Manual M21-1, III.iii.2.D.3.a.  

If the National Personnel Records Center requires that the facility where the Veteran received such treatment be identified, then this information should be requested from the appellant. 

3. Return the claims file to the examiner who rendered the March 2016 VA opinion for a supplemental opinion.  If an opinion cannot be obtained from this examiner within a reasonable time frame, the opinion may be provided by a different similarly qualified psychiatrist.  The psychiatrist is to assess whether the Veteran has a diagnosis of PTSD under the DSM-IV criteria rather than the DSM-V, and provide a complete explanation for any opinion offered.  

4. The Veteran's September 2011 notice of disagreement pertaining to this claim should be added to the claims file, if it can be located.  If the notice of disagreement cannot be located, the appellant must be informed and this fact must be documented for the record. 

5. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




